DETAILED ACTION
REPEATED OBJECTIONS
Information Disclosure Statement
1. 	The information disclosure statement filed June 10, 2022 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of the third reference is
incorrect. It has been placed in the application file, but the information referred to therein has
not been considered as to the merits. Applicant is advised that the date of any re-submission of
any item of information contained in this information disclosure statement or the submission of
any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
2. 	The 35 U.S.C. 103(a) rejection of Claims 1 and 3 — 14 as being unpatentable over
Mongrain et al (U.S. Patent Application Publication No. 2018/0058010 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4. 	Claims 1, 3 — 8 and 10 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mongrain et al (U.S. Patent Application Publication No. 2018/0058010 A1) in view of Mier et al (U.S. Patent Application Publication No. 2006/0135698 A1).
With regard to Claim 1, Mongrain et al disclose paper having a coating A on a first
surface and a coating B on a second surface (paragraph 0056); coating A comprises a layer of
LDPE (paragraph 0045); the coating A is therefore a second coating layer attached to the paper
surface and the coating B is a first coating layer attached to the first coating layer; the first coating layer is an aqueous dispersion (paragraph 0027) comprising PE that is a blend of polyethylenes, for example a blend of LLDPE, HDPE and LDPE (mixture; paragraph 0024); the first coating layer has a grammage of at most 10 g/m2 (paragraph 0146) and the second coating layer has a grammage of 5 to 30 g/m2 (paragraph 0151); no other polymer is required in the second coating layer; the second coating layer therefore consists of, and therefore consists essentially of, LDPE. Although the disclosed range of grammage is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. A blend consisting essentially of MDPE and LDPE is not explicitly disclosed. However, it is disclosed that the term ‘PE’ also includes MDPE and mixtures of MDPE with LDPE (paragraph 0066). It would have been
obvious for one of ordinary skill in the art to provide for a blend consisting of a mixture of
MDPE and LDPE, as it is disclosed that the term ‘PE’ also includes MDPE and mixtures of MDPE with LDPE. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention. Mongrain et al fail to disclose 1 — 49 weight % MDPE and 51 — 99 weight % LDPE. 
Mier et al teach a blend of MDPE in the amount of 10 to 90 wt% with a second polyolefin (paragraph 0034) that is LDPE paragraph 0035 for the purpose of obtaining MDPE having improved properties and ease of processing (paragraph 0005).
It therefore would have been obvious for one of ordinary skill in the art to provide for a blend of MDPE in the amount of 10 to 90 wt% with LDPE in order to obtain improved properties and ease of processing as taught by Mier et al. Although the disclosed ranges of amount of MDPE and LDPE are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05
With regard to Claims 3 — 5, the claimed aspect of ‘extrusion coating’ is a product — by
— process limitation. Therefore, if the product in the claim is the same as the prior art, the claim
is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 6, although the disclosed range of grammage is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 7, although the disclosed range of grammage is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, the claimed densities are disclosed (paragraphs 0067 — 0070 of Mongrain et al).
With regard to Claims 10 — 11, the second coating layer therefore has a lower density
than the first coating layer.
With regard to Claim 12, better adhesion to the paper surface than an LDPE coating with
the same total grammage would therefore be obtained.
With regard to Claim 13, a heat sealed paper product is disclosed (paragraph 0058 of Mongrain et al).
With regard to Claim 14, the product is a cup (paragraph 0084 of Mongrain et al).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782